UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 24, 2013 SOUTHEASTERN BANK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Georgia 0-24172 58-2005097 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3530 Wheeler Road Augusta, Georgia 30909 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:(706) 738-6990 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders On April24, 2013, Southeastern Bank Financial Corporation (the “Company”) held its Annual Meeting of Shareholders to consider and act upon the items listed below: 1. The Company’s Board of Directors was reelected in its entirety for a term of one year beginning on the date of the Annual Meeting and continuing thereafter until the next annual meeting of shareholders and until his or her successor has been elected and qualified.The table below contains a summary of the number of votes for and votes withheld for each nominated director. Votes For Votes Withheld Broker Non-Votes William J. Badger 0 R. Daniel Blanton 25 0 W. Marshall Brown 0 Patrick D. Cunning 25 0 Warren A. Daniel 25 0 Edward G. Meybohm 25 0 Robert W. Pollard, Jr. 0 Larry S. Prather, Sr. 0 Randolph R. Smith, M.D. 0 Ronald L. Thigpen 0 John W. Trulock, Jr. 0 2. The shareholders adopted, on a non-binding, advisory basis, a proposal approving the compensation of the Company’s named executive officers by the votes set forth in the table below: Votes For Votes Against Abstentions Broker Non-Votes 5,368,818 0 3. The shareholders adopted, on a non-binding, advisory basis, a recommendation as to the frequency ofa non-binding, advisory shareholder vote on the compensation of the Company’s named executive officers by the votes set forth in the table below: Every Year Every Two Years Every Three Years Abstentions Broker Non-Votes 438,865 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHEASTERN BANK FINANCIAL CORPORATION (Registrant) Dated: April25, 2013 By: /s/ Darrell R. Rains Darrell R. Rains Chief Financial Officer 3
